Citation Nr: 0509227	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  97-51 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 2002 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In February 2002, the veteran was afforded a hearing before 
the undersigned sitting at the RO. 

The Board remanded this case in July 2003 for further 
development, and it has returned for appellate action.

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran did not engage in combat, and the occurrence of a 
claimed inservice stressor supporting the current diagnosis 
of PTSD is not established by credible supporting evidence. 




CONCLUSION OF LAW

PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.304(f) (1998); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The RO, in a letter dated in January 2004, advised the 
veteran what information and evidence was needed to 
substantiate her claims.  The letter also advised her of what 
information and evidence must be submitted by her, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, she was advised of the need to submit any evidence in 
her possession that pertains to the claim.  She was 
specifically told that it was her responsibility to support 
the claim with appropriate evidence.  Finally the letter 
advised her what information and evidence would be obtained 
by VA, namely, medical records, employment records, and 
records from other Federal agencies.  The statement of the 
case also notified the veteran of the information and 
evidence needed to substantiate the claims.  The January 2005 
supplemental statement of the case also contained VA's 
regulation implementing the VCAA (38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that she was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that she was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices.  She was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that any 
error in not providing a VCAA notice letter to the veteran 
prior to the initial adjudication of her claim is harmless 
error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board also finds that the duty to assist the veteran has 
been met in this case.  In this regard, the Board must note 
that it has remanded this case several times in order to 
assist the veteran with the development of her claim.  
Further, the veteran has had the opportunity to present her 
argument to the Board at a hearing and extensive medical 
records have been obtained by the RO.  In this regard, the 
Board must note that based on a detailed review of the 
medical evidence of record, the Board must find that the 
medical evidence in this case appears complete with respect 
to service connection for PTSD.  The RO has either attained, 
or attempted to obtain, pertinent medical records cited by 
the veteran over an extensive period of time.  Moreover, 
neither the veteran nor her representative has indicated that 
there is any outstanding pertinent evidence that the RO has 
not already obtained or attempted to obtain.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. 


II.  Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during 
veteran's active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines  
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38  
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
(Parenthetically, the Board points out that the former and 
revised criteria for establishing service connection for PTSD 
are substantially the same.  The revisions to section 
3.304(f) serve primarily to bring that regulation in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.)  The amended regulation, 
38 C.F.R. § 3.304(f) (2004), provides: Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

Thereafter, effective March 7, 2002, 38 C.F.R. § 3.304(f) was 
revised to include the following provisions: 

(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred. 

38 C.F.R. § 3.304(f)(3) (2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In the case at hand, it is clear that the veteran's claimed 
stressor is not related to combat, but is instead related to 
an alleged sexual assault.  In this regard, VA treatment 
records and a VA examination report attribute the veteran's 
PTSD to sexual assault during service.  Accordingly, the 
veteran's lay testimony, by itself, will not be sufficient to 
establish the alleged stressor and the Board must determine 
whether service department records or other independent 
credible evidence corroborates the alleged stressors.

The primary impediment to service connection is the absence 
of a verified in-service stressor upon which PTSD was 
diagnosed.  That is, there is no evidence of record to 
corroborate the veteran's alleged in-service sexual assault.  
It is such an assault, and not other stressors, that 
examiners have held to be a cause of PTSD.  The veteran has 
provided the approximate date on which the alleged in-service 
stressor occurred and the name of her alleged attacker.  She 
stated that she told her first sergeant about the alleged 
attack and that she sought medical treatment the day after 
the alleged attack.  However, service department records do 
not corroborate these allegations.  Furthermore, service 
medical records do not show that the veteran was seen 
following the alleged attack with any complaints whatsoever.

The Board is cognizant of the fact that, for claims based on 
personal assault, there are no restrictions on the type of 
evidence that may be considered.  See 38 C.F.R. 
§ 3.304(f)(3).  Indeed, the veteran's claim has been pending 
since 1996, and she has been notified of the evidence that 
she should submit in order to corroborate her alleged 
stressors, including records from law enforcement 
authorities, rape crisis centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
copies of personal diaries, journals, or letters written 
contemporary to the claimed in-service events; and statements 
from family members, friends, roommates, fellow service 
members, or clergy.  See Patton v. West, 12 Vet. App. 272 
(1999).  However, while the veteran has submitted letters 
from her mother, family, clergy, and friends, the letters 
were written many years later and not contemporary to the 
claimed in-service event.  

On the available evidence, the Board determines that the 
event claimed as the veteran's stressor for PTSD, the alleged 
in-service rape, has not been corroborated.  The veteran 
testified before the undersigned in February 2002 that a 
superior officer raped her during the summer of 1984.  She 
was stationed in Korea at the time.  Afterwards, she recalled 
being so distraught that she tried to escape the camp where 
she was stationed.  She recalled being intoxicated prior to 
the assault.  She reported it to a Sergeant about four hours 
after the incident, but no report was written.  She spoke 
with a Chaplain and was given a three-day retreat off base.  
She recalled drinking heavily after the incident in order to 
try to forget it.

The veteran's service medical records reveal that during the 
summer of 1984, the veteran was diagnosed with endometriosis.  
She complained of stomach pains for several months before it 
was diagnosed.  The records are negative for complaints or 
treatment for a sexual assault.

The Board is aware that VA practitioners have attributed PTSD 
to the veteran's military service based on the occurrence of 
the alleged in-service rape.  Most recently, in March 2004 a 
VA outpatient psychiatrist diagnosed the veteran with PTSD 
due to a sexual assault during service.  The Board notes, 
however, that the same VA psychiatrist diagnosed the veteran 
with psychiatric disorders other than PTSD in February and 
August 2003.  The bulk of the post-service medical evidence 
reveals that the veteran has been diagnosed with psychiatric 
disorders other than PTSD.  

Nevertheless, assuming that the PTSD is valid, credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  Rather, as discussed above, there must credible 
supporting alternate source evidence of an alleged in-service 
assault.  It is the veteran herself who is the best source of 
such evidence, or information identifying where such evidence 
can be obtained.  In all, the available evidence does not 
support a grant of service connection for PTSD.

Finally, as noted above, evidence of behavior changes 
following a claimed assault may constitute credible evidence 
of the stressor.  The veteran's personnel records indicate 
that she received a promotion in May 2004.  There is no 
evidence that she was subsequently reprimanded or downgraded 
when she was discharged in March 1985.  In July 1984, she was 
appointed as a ration control clerk.  There is no indication 
that this appointment was a demotion or the result of 
retribution.

Furthermore, there is no documentation that she was caught 
trying to escape the camp the night the alleged assault took 
place.  There is no evidence that she began using controlled 
dangerous substances or alcohol during service.  In fact, 
there is no evidence of substance abuse until several years 
after she was discharged from military service.  

Hence, the veteran's personnel records do not tend to support 
the occurrence of a possible traumatic in-service incident 
that would adversely affect the veteran's performance during 
active duty.  The Board finds that the veteran's statements 
alone are not probative to establish or suggest that the 
veteran's behavior changed following an alleged sexual 
incident in service, and do not otherwise tend to establish 
that such stressor occurred during the veteran's service.

Under these circumstances, the Board finds that the weight of 
the credible evidence is against a finding that the alleged 
stressor relating to sexual assault occurred during service.  
Therefore, the preponderance of the evidence is against the 
claim of service connection for PTSD, and the claim must be 
denied.  






ORDER

Service connection for PTSD is denied.


REMAND

The veteran's service medical records document that she was 
treated for anxiety and depression during the summer of 1984.  
The records also show that she was prescribed Valium during 
this time.

Recent post-service medical evidence reveals that the veteran 
has been diagnosed with depression and anxiety.

In light of this evidence, the veteran's claim for service 
connection for an acquired psychiatric disorder, other than 
PTSD, the veteran should be afforded an examination by a 
psychiatrist and an opinion should be obtained, as set forth 
below.

Accordingly, the case is REMANDED to the following 
development:

1.  Schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of the veteran's psychiatric 
disorder, other than PTSD.  The claims 
folder and a copy of this remand are to 
be made available to the doctor prior to 
the examination, and the doctor is asked 
to indicate whether or not he or she has 
reviewed the claims folder. All necessary 
tests, including psychological testing if 
deemed appropriate, are to be done.

?	Following examination of the 
veteran, the doctor should indicate 
the exact diagnosis or diagnoses of 
the veteran's psychiatric 
disorder(s), in accordance with 
Diagnostic and Statistical Manual 
for Mental Disorders (4th ed. rev., 
1994) (DSM-IV).

?	The doctor is also asked to render 
an opinion as to the date of onset 
and etiology of the veteran's 
psychiatric disorder(s). For 
example, is it at least as likely as 
not that an acquired disorder had 
its onset during active service 
(from March 1982 to March 1985) or 
is related to any in-service disease 
or injury; or that a psychosis had 
its onset during the first post-
service year?

?	The doctor must provide a 
comprehensive report including 
complete and detailed rationales for 
all opinions and conclusions 
reached, citing the objective 
medical findings leading to the 
conclusions.

2.  Review the claims folders and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention 
is directed to the examination report. If 
the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained. If the 
decision with respect to the claims 
remains adverse to the veteran, she and 
her representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


